OPINION
PER CURIAM.
We deny the motion for leave to file the petition of Arthur Johnson, the relator, for writ of mandamus to be issued against Judges West, Reiter, and Moore.
Mr. Johnson is a pro se who has filed numerous lawsuits in the trial courts and petitions for writs of mandamus in this Court. In some cases, his complaints in this Court have been meritorious. See, e.g., Johnson v. Smith, 857 S.W.2d 612 (Tex.App.—Houston [1st Dist.] 1993, orig. proceeding). Whether his petitions have merit or not, they have all required the attention of numerous judges and staff of the court to decipher them.
In reviewing this application for writ of mandamus, we are confronted with pages and pages of complaints against a number of judges, clerks of the trial court, and opposing counsel. We are at a loss to understand exactly what Mr. Johnson complains about and why his complaints should be resolved by a writ of mandamus.
We deny leave to file because we cannot understand the nature of Mr. Johnson’s complaints. It is the burden of the relator to file a petition for writ of mandamus that shows he is entitled to the relief he requests. Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex.1985, orig. proceeding). Even when we read Mr. Johnson’s petition liberally, as we are required to do for a pro se litigant, Ex parte Benavides, 801 S.W.2d 535, 537 (Tex.App.—Houston [1st Dist.] 1990, dism’d w.o.j.), we still cannot determine how Mr. Johnson has been aggrieved, and why he is entitled to relief by writ of mandamus.
The motion for leave to file a petition for writ of mandamus is OVERRULED.